index nos cc dom p si - plr-112569-99 dec s l u w_i i l trust state date dear this is in reply to a letter dated date and previous correspondence submitted on behalf of a and trust by their authorized representative requesting rulings under sec_678 sec_1361 sec_2503 and sec_2033 through of the internal_revenue_code a intends to establish trust for the benefit of his child b a united_states citizen the original trustee of trust will be c state x elected to be treated as an s_corporation effective date x is a corporation organized and operating under the laws of a owns voting_trust interests with respect to shares of x stock and intends to make gifts of voting_trust interests to trust for the benefit of b article iii of trust provides that the trustee may receive any additional real or personal_property from the settlor or from any other person or persons by lifetime_gift under a will or trust or from any other source such property will be held by the trustee subject_to the terms of the trust agreement promptly upon receipt of any real or personal_property by the trustees from the settlor or from any other person or persons whether the initial contribution or an additional_contribution but in no event later than thirty days following the receipt of such contribution or addition the trustee shall give written notice to b that such contribution or addition has been made and of his right of withdrawal with respect thereto commencing on the date that any contribution or addition is made to the trust during any calendar_year b shall have a right to withdraw from the trust such contribution or addition such right of withdrawal shall be exercisable by written notice to the trustee not later than thirty days after notice of the addition was mailed to the beneficiaries to the extent not exercised within such thirty day period such right of withdrawal shall lapse with respect to such addition article iv a of trust requires the trustees to pay to any member of the group consisting of b and his sibling s such sums from income and principal as the trustee deems advisable for his or her health care support maintenance and education article iv a also provides that any income not distributed will be added to principal article v b of trust provides that when b attains the age of twenty-five years the trustee shall distribute to b the balance of the principal and accumulated income of the trust and the trust shall terminate article iv b of trust further provides that if b should die before receiving full distribution the trustee is directed to distribute the principal and accumulated income remaining in the trust to the appointee or appointees including b’s estate that b may direct by will or other instrument in writing made at any time making specific references to this power any assets over which b does not exercise this general_power_of_appointment shall be distributed per stirpes to her descendants if any and if none per stirpes to her siblings limited only by the provisions hereinafter set forth in article iv article iv c of trust provides that if in the event of b’s death before the age of twenty- five any share of the trust becomes distributable to any beneficiary who has not attained the age of twenty-one years the trustee shall pay the net_income to each such beneficiary in convenient installments no less frequently than annually as directed by such beneficiary article iv c of trust also provides that in addition to the net_income the trustee shall pay to such beneficiary such sums from the principal as the trustee deems advisable for his or her health care support maintenance and education in addition article iv c provides that ifa beneficiary should die before attaining the age of twenty-one years the balance of his or her share shall be distributed upon his or her death per stirpes to his or her descendants if any or if none per stirpes to the descendants of a ruling_request no sec_1361 of the code provides that the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 of the code provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate and other than a_trust described in sec_1362 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust may be a shareholder of an s_corporation if the entire trust is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states sec_671 of the code provides that when the grantor or another person is treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of the grantor or the other person those items of income deduction and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter of the code in computing the taxable_income or credits against the tax of an individual sec_673 through of the code specify the circumstances under which the grantor or another person will be regarded as the owner of a portion of a_trust sec_678 of the code provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or the person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would cause a grantor to be treated as the owner of such portion of the trust within the principles of sec_671 to inclusive sec_678 of the code provides that sec_678 shall not apply with respect to a power over income as originally granted or thereafter modified if the grantor of the trust or a transferor to whom sec_679 applies is otherwise treated as the owner under the provisions of subpart e other than sec_678 sec_677 of the code provides in part that the grantor will be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse or held or accumulated for future distribution to the grantor or the grantor’s spouse because each contribution to trust will be subject_to the withdrawal power of b b will be treated as having a power to vest each contribution in himself within the meaning of section fails to exercise the withdrawal power b will be treated as having a of the code if b released the power while retaining a right to have all trust income ordinary_income and income allocable to corpus in the sole discretion of the trustee distributed to b or accumulated for also our examination of future distribution to b for purposes of sec_678 and sec_677 the trust agreement reveals none of the circumstances that would cause the grantor to be treated as an owner of trust under the provisions of subpart e therefore b will be treated as the owner of the entire trust under sec_678 of the code because b a united_states citizen will be treated as the owner of the entirety of trust for purposes of sec_671 of the code trust will be a permitted s_corporation shareholder as described in sec_1361 ruling_request no sec_1361 of the code defines a qualified_subchapter_s_trust as a_trust all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states in addition the terms of the trust must require that during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust any corpus distributed during the life of the current income_beneficiary may be distributed only to that beneficiary the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of that beneficiary’s death or the termination of the trust and upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary a substantially separate and independent share of a_trust within the meaning of sec_663 shall be treated as a separate trust for purposes of sec_1361 and sec_1361 the separate shares provided for should b die before the age of under article iv c of trust for the benefit of beneficiaries who have not attained the age of twenty-one meet the requirements of sec_1361 of the code as it currently reads accordingly should these trusts come into existence and provided that the elections under sec_1361 are properly made each of these trusts will be a permitted shareholder of an s_corporation under sec_1361 ruling_request no sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2503 provides that in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the first dollar_figure of such gifts to such person shall not be included in the total_amount_of_gifts made during such year the annual exclusion is only available for gifts of present interests in property sec_25_2503-3 of the gift_tax regulations provides that the term future_interest includes reversions remainders and other interests or estates whether vested or contingent and whether or not supported by a particular interest or estate which are limited to commence in use possession or enjoyment at some future date or time ifa trust_beneficiary is given the power to demand immediate possession and enjoyment of corpus or income he or she may have a present_interest 397_f2d_82 cir see also revrul_73_405 1973_2_cb_321 it is necessary however to consider not only the terms of the trust but also circumstances in which the gift was made in order to determine whether the gift is a present_interest or future_interest when the delivery of property to a_trust is accompanied by limitations upon the donor’s present enjoyment of the property in the form of conditions contingencies or the will of another either under the terms of the trust or other circumstances the interest is a future_interest even if enjoyment is deferred only for a short time disston v 325_us_442 324_us_18 312_us_405 roderick v commissioner t c in the present case the trustee of trust is required to provide b with written notice of a contribution to trust within thirty days of the date of the contribution b is granted thirty days following notice in which to exercise b’s right of withdrawal upon exercising his withdrawal right b will have the immediate and unrestricted right to the contribution accordingly assuming the thirty day notice of a contribution is given to b and assuming there is no implied or express understanding that b would not exercise the power_of_withdrawal the transfers to trust will be eligible for the annual exclusion provided in sec_2503 ruling_request no sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of ail property to the extent of the interest therein of the decedent at the time of the decedent’s death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_consideration in money or money’s worth by trust or otherwise under which he has retained for life or for any period which does not in fact end before his death- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom section b provides that possession right to income or other enjoyment of the transferred property includes a retained right to have the enjoyment or income applied to discharge a legal_obligation of the decedent or otherwise for his pecuniary benefit the term legal_obligation includes a legal_obligation to support a dependent during the decedent’s lifetime sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death under the terms of article vii of trust the trust agreements are irrevocable and a will have no power to amend or modify the provisions of the trust agreement within the meaning of sec_2038 article iv e of trust provides that no interest in the principal or income of the trust assets shall remain in or revert to the respective settlor or his estate within the meaning of sec_2037 article 1x of trust provides that by mutual agreement the trustee a and his wife will have the power at any time to designate a bank trust company or any individual except a and his spouses to be a successor trustee the retained power to remove the trustee and appoint a successor will not cause inclusion of trust property in a’s estate since the powers of the trustee is limited by an ascertainable_standard as described above see revrul_73_143 1973_1_cb_407 in addition under article vii k the trustee is prohibited from making discretionary distributions of income and or principal to any beneficiary or to make loans to any beneficiary if such disbursements would satisfy support obligations of a accordingly a will not be considered to have retained any right to have the use possession right to income or enjoyment of the property applied towards the discharge of any legal_obligation of a or otherwise for a’s pecuniary benefit in conclusion trust property will not be includible in the gross_estate of a under the code provisions discussed above except for the specific rulings above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office we are forwarding a copy of this letter to your authorized representative sincerely yours signed j thomas hires j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries ‘ enclosures copy of this letter copy for sec_6110 purposes
